Exhibit 10.5

DIAMETRICS MEDICAL, INC.

1995 EMPLOYEE STOCK PURCHASE PLAN

(as amended April 29, 2004)

 

ARTICLE I. INTRODUCTION

 

Section 1.01. Purpose. The purpose of the Diametrics Medical, Inc. 1995 Employee
Stock Purchase Plan (the “Plan”) is to provide employees of Diametrics Medical,
Inc., a Minnesota corporation (the “Company”), and certain related corporations
with an opportunity to share in the ownership of the Company by providing them
with a convenient means for regular and systematic purchases of the Company’s
Common Stock, par value $.01 per share, and, thus, to develop a stronger
incentive to work for the continued success of the Company.

 

Section 1.02. Rules of Interpretation. It is intended that the Plan be an
“employee stock purchase plan” as defined in Section 423(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulations
promulgated thereunder. Accordingly, the Plan shall be interpreted and
administered in a manner consistent therewith if so approved. All Participants
in the Plan will have the same rights and privileges consistent with the
provisions of the Plan.

 

Section 1.03. Definitions. For purposes of the Plan, the following terms will
have the meanings set forth below:

 

(a) “Acceleration Date” means the earlier of the date of shareholder approval or
approval by the Company’s Board of Directors of (i) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Company Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which shareholders of the Company immediately prior to the merger
have the same proportionate ownership of stock in the surviving corporation
immediately after the merger; (ii) any sale, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company; or (iii) any plan of liquidation or dissolution of
the Company.

 

(b) “Affiliate” means any subsidiary corporation of the Company, as defined in
Section 424(f) of the Code, whether now or hereafter acquired or established.

 

(c) “Committee” means the committee described in Section 10.01.

 

(d) “Company” means Diametrics Medical, Inc., a Minnesota corporation, and its
successors by merger or consolidation as contemplated by Article XI herein.

 

(e) “Current Compensation” means all regular base wage or salary payments paid
by the Company to a Participant in accordance with the terms of his or her
employment, but excluding annual bonus payments and all other forms of special
compensation.

 

(f) “Fair Market Value” as of a given date means such value of the Common Stock
as reasonably determined by the Committee, but shall not be less than (i) the
closing price of the Common Stock as reported for composite transactions if the
Common Stock is then traded on a national securities exchange, (ii) the last
sale price if the Common Stock is then quoted on the NASDAQ National Market
System, or (iii) the average of the closing representative bid and asked prices
of the Common Stock as reported on NASDAQ on the date as of which the fair
market value is being determined. If on a given date the Common Stock are not
traded on an established securities market, the Committee shall make a good
faith attempt to satisfy the requirements of this Section 1.03 and in connection
therewith shall take such action as it deems necessary or advisable.



--------------------------------------------------------------------------------

(g) “Full-Time Employee” means an employee of the Company or a Participating
Affiliate as of the first day of a Purchase Period who has worked for the
company for at least 90 days, including an officer or director who is also an
employee, but excluding an employee whose customary employment is less than 20
hours per week, provided, however, that for the initial Purchase Period, all
employees whose customary employment exceeds 20 hours per week shall be eligible
to participate regardless of the number of days they have been employed by the
Company.

 

(h) “Participant” means a Full-Time Employee who is eligible to participate in
the Plan under Section 2.01 and who has elected to participate in the Plan.

 

(i) “Participating Affiliate” means an Affiliate which has been designated by
the Committee in advance of the Purchase Period in question as a corporation
whose eligible Full-Time Employees may participate in the Plan.

 

(j) “Plan” means the Diametrics Medical, Inc. 1995 Employee Stock Purchase Plan,
as amended, the provisions of which are set forth herein.

 

(k) “Purchase Period” means the approximate 3-month periods beginning on the
first business day in January, April, July and October of each year and ending
on the last business day in the following March, June, September and December,
respectively; provided that the initial Purchase Period will commence on July 3,
1995 and will terminate on September 29, 1995.

 

(l) “Common Stock” means the Company’s Common Stock, $.01 par value, as such
stock may be adjusted for changes in the Company as contemplated by Article XI
herein.

 

(m) “Stock Purchase Account” means the account maintained on the books and
records of the Company recording the amount received from each Participant
through payroll deductions made under the Plan.

 

ARTICLE II. ELIGIBILITY AND PARTICIPATION

 

Section 2.01. Eligible Employees. All Full-Time Employees shall be eligible to
participate in the plan beginning on the first day of the first Purchase Period
to commence after such person becomes a Full-Time Employee. Subject to the
provisions of Article VI, each such employee will continue to be eligible to
participate in the Plan so long as he or she remains a Full-Time Employee.

 

Section 2.02. Election to Participate. An eligible Full-Time Employee may elect
to participate in the Plan for a given Purchase Period by filing with the
Company, in advance of that Purchase Period and in accordance with such terms
and conditions as the Committee in its sole discretion may impose, a form
provided by the Company for such purpose which authorizes regular payroll
deductions from Current Compensation beginning with the first payday in that
Purchase Period and continuing until the employee withdraws from the Plan or
ceases to be eligible to participate in the Plan.

 

Section 2.03. Limits on Stock Purchase. No employee shall be granted any right
to purchase Common Stock hereunder if such employee, immediately after such
right to purchase is granted, would own, directly or indirectly, within the
meaning of Section 423(b)(3) and Section 424(d) of the Code, Common Stock
possessing 5% or more of the total combined voting power or value of all the
classes of the capital stock of the Company or all Affiliates.

 

Section 2.04. Voluntary Participation. Participation in the Plan on the part of
a Participant is voluntary and such participation is not a condition of
employment nor does participation in the Plan entitle a Participant to be
retained as an employee.

 

2



--------------------------------------------------------------------------------

ARTICLE III. PAYROLL DEDUCTIONS, COMPANY CONTRIBUTIONS AND
STOCK PURCHASE ACCOUNT

 

Section 3.01. Deduction from Pay. The form described in Section 2.02 will permit
a Participant to elect payroll deductions of any multiple of 1% but not less
than 1% or more than 10% of such Participant’s Current Compensation for each pay
period, subject to such other limitations as the Committee in its sole
discretion may impose. A Participant may cease making payroll deductions at any
time, subject to such limitations as the Committee in its sole discretion may
impose.

 

Section 3.02. Credit to Account. Payroll deductions will be credited to the
Participant’s Stock Purchase Account on each payday, and Company contributions
will be credited to the Participant’s Stock Purchase Account on the last
business day of the Purchase Period at the time of and in connection with the
purchase of shares of Common Stock in accordance with Article IV and V hereof.

 

Section 3.03. Interest. No interest will be paid upon payroll deductions,
Company contributions or on any amount credited to, or on deposit in, a
Participant’s Stock Purchase Account.

 

Section 3.04. Nature of Account. The Stock Purchase Account is established
solely for accounting purposes, and all amounts credited to the Stock Purchase
Account will remain part of the general assets of the Company or the
Participating Affiliate (as the case may be).

 

Section 3.05. No Additional Contributions. A Participant may not make any
payment into the Stock Purchase Account other than the payroll deductions made
pursuant to the Plan.

 

ARTICLE IV. RIGHT TO PURCHASE SHARES

 

Section 4.01. Number of Shares. Each Participant will have the right to purchase
on the last business day of the Purchase Period all, but not less than all, of
the largest number of whole shares of Common Stock that can be purchased at the
price specified in Section 4.02 with the entire credit balance in the
Participant’s Stock Purchase Account, subject to the limitations that (a) no
more than 2,000 shares of Common Stock may be purchased under the Plan by any
one Participant for a given Purchase Period and (b) in accordance with Section
423 (b)(8) of the Code, no more than $25,000 in Fair Market Value (determined at
the beginning of each Purchase Period) of Common Stock and other stock may be
purchased under the Plan and all other employee stock purchase plans (if any) of
the Company and the Affiliates by any one Participant for any calendar year. If
the purchases for all Participants would otherwise cause the aggregate number of
shares of Common Stock to be sold under the Plan to exceed the number specified
in Section 10.03, each Participant shall be allocated a pro rata portion of the
Common Stock to be sold.

 

Section 4.02. Purchase Price. The purchase price for any Purchase Period shall
be the lesser of (a) 85% of the Fair Market Value of the Common Stock on the
first business day of that Purchase Period or (b) 85% of the Fair Market Value
of the Common Stock on the last business day of that Purchase Period, in each
case rounded up to the next higher full cent.

 

ARTICLE V. EXERCISE OF RIGHT

 

Section 5.01. Purchase of Stock. On the last business day of a Purchase Period,
the entire credit balance in each Participant’s Stock Purchase Account will be
used to purchase the largest number of whole shares of Common Stock purchasable
with such amount (subject to the limitations of Section 4.01), unless the
Participant has filed with the Company, in advance of that date and subject to
such terms and conditions as the Committee in its sole discretion may impose, a
form provided by the Company which requests the distribution of the entire
credit balance in cash.

 

Section 5.02. Cash Contributions. Any amount remaining in a Participant’s Stock
Purchase Account after the last business day of a Purchase Period will be paid
to the Participant in cash within 30 days after the end of that Purchase Period.

 

3



--------------------------------------------------------------------------------

Section 5.03. Notice of Acceleration Date. The Company shall use its best
efforts to notify each Participant in writing at least ten days prior to any
Acceleration Date that the then current Purchase Period will end on such
Acceleration Date.

 

ARTICLE VI. WITHDRAWAL FROM PLAN: SALE OF STOCK

 

Section 6.01. Voluntary Withdrawal. A Participant may, in accordance with such
terms and conditions as the Committee in its sole discretion may impose,
withdraw from the Plan and cease making a payroll deductions by filing with the
Company a form provided for this purpose. In such event, the entire credit
balance in the Participant’s Stock Purchase Account will be paid to the
Participant in cash within 30 days. A Participant who withdraws from the Plan
will not be eligible to reenter the Plan until the beginning of the next
Purchase Period following the date of such withdrawal.

 

Section 6.02. Death. Subject to such terms and conditions as the Committee in
its sole discretion may impose, upon the death of a Participant, no further
amounts shall be credited to the Participant’s Stock Purchase Account.
Thereafter, on the last business day of the Purchase Period during which such
Participant’s death occurred and in accordance with Section 5.01, the entire
credit balance in such Participant’s Stock Purchase Account will be used to
purchase Common Stock, unless such Participant’s estate has filed with the
Company, in advance of that day and subject to such terms and conditions as the
Committee in its sole discretion may impose, a form provided by the Company
which elects to have the entire credit balance in such Participant’s Stock
Account distributed in cash within 30 days after the end of that Purchase Period
or at such earlier time as the Committee in its sole discretion may decide. Each
Participant, however, may designate one or more beneficiaries who, upon death,
are to receive the Common Stock or the amount that otherwise would have been
distributed or paid to the Participant’s estate and may change or revoke any
such designation form time to time. No such designation, change or revocation
will be effective unless made by the Participant in writing and filed with the
Company during the Participant’s lifetime. Unless the Participant has otherwise
specified the beneficiary designation, the beneficiary or beneficiaries so
designated will become fixed as of the date of the death of the Participant so
that, if a beneficiary survives the Participant but dies before the receipt of
the payment due such beneficiary, the payment will be made to such beneficiary’s
estate.

 

Section 6.03. Termination of Employment. Subject such terms and conditions as
the Committee in its sole discretion may impose, upon a Participant’s normal or
early retirement with the consent of the Company under any pension or retirement
plan of the Company or Participating Affiliate, no further amounts shall be
credited to the Participant’s Stock Purchase Account. Thereafter, on the last
business day of the Purchase Period during which such Participant’s approved
retirement occurred and in accordance with Section 5.01, the entire credit
balance in such Participant’s Stock Purchase Account will be used to purchase
Common Stock, unless such Participant has filed with Company, in advance of that
day and subject to such terms and conditions as the committee in its sole
discretion may impose, a form provided by the Company which elects to receive
the entire credit balance in such Participant’s Stock Purchase Account in cash
within 30 days after the end of that Purchase Period, provided that such
Participant shall have no right to purchase Common Stock in the event that the
last day of such a Purchase Period occurs more than three months following the
termination of such Participates employment with Company by reason of such an
approved retirement. In the event of any other termination of employment (other
than death) with the Company or a participating Affiliate, participation the
Plan will cease on the date the Participant ceases to be a Full-Time Employee
for any reason. In such event, the entire credit balance in such Participant’s
Stock Purchase Account will be paid to the Participant in cash within 30 days.
For purposes of this Section 6.03, a transfer of employment to any Affiliate, or
a leave of absence which has been approved by the Committee, will not be deemed
a termination of employment as a Full-Time Employee.

 

ARTICLE VII. NON-TRANSFERABILITY

 

Section 7.01. Nontransferable Right to Purchase. The right to purchase Common
Stock hereunder may not be assigned, transferred, pledged or hypothecated
(whether by operation of law or otherwise), except as provided in Section 6.02,
and will not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition or
levy of attachment or similar process upon the right to purchase will be null
and void and without effect.

 

4



--------------------------------------------------------------------------------

Section 7.02. Nontransferable Account. as provided in Section 6.02, the amounts
credited to a Stock Purchase Account may not be assigned, transferred, pledged
or hypothecated in any way, and any attempted assignment, transfer, pledge,
hypothecation or other disposition of such amounts will be null and void and
without effect.

 

ARTICLE VIII. STOCK CERTIFICATES

 

Section 8.01. Delivery. Promptly after the last day of each Purchase Period and
subject to such terms and conditions as the Committee in its sole discretion may
impose, the Company will cause to be delivered to or for the benefit of the
Participant a certificate representing the Common Stock purchased on the last
business day of such Purchase Period.

 

Section 8.02. Securities Laws. The Company shall not be required to issue or
deliver any certificate representing Common Stock prior to registration under
the Securities Act of 1933, as amended, or registration or qualification under
any state law if such registrations required. The Company shall use its best
efforts to accomplish such registration (if and to the extent required) not
later than a reasonable time following the Purchase Period, and delivery of
certificates may be deferred until such registration is accomplished.

 

Section 8.03. Completion of Purchase. A Participant shall have no interest in
the Common Stock purchased until a certificate representing the same is issued
to or for the benefit of the Participant.

 

Section 8.04. Form of Ownership. The certificates representing Common Stock
issued under the Plan will be registered in the name of the Participant or
jointly in the name of the Participant and another person, as the Participant
may direct on a form provided by the Company.

 

ARTICLE IX. EFFECTIVE DATE AMENDMENT AND TERMINATION OF PLAN

 

Section 9.01. Effective Date. The Plan was approved by the Board of Directors of
the Company on April 19, 1995, and will be approved by the shareholders within
12 months of such date.

 

Section 9.02. Plan Commencement. The initial Purchase Period under the Plan will
commence on July 3,1995. Thereafter each succeeding Purchase Period will
commence and terminate in accordance with Section 1.03(k).

 

Section 9.03. Powers of Board. The Board of Directors may amend or discontinue
the Plan at any time. No amendment or discontinuation of the Plan, however,
shall without shareholder approval be made that (i) absent such shareholder
approval, would cause Rule 16b-3 under the Securities Exchange Act of 1934, as
amended (the “Act”) to become unavailable with respect to the Plan, (ii)
requires shareholder approval under any rules or regulations of the National
Association of Securities Dealers, Inc. or any securities exchange that are
applicable to the Company, or (iii) permit the issuance of Common Stock before
payment therefor in full.

 

Section 9.04. Automatic Termination. The Plan shall automatically terminate when
all of the shares of Common Stock provided for in Section 10.03 have been sold.

 

ARTICLE X. ADMINISTRATION

 

Section 10.01. The Committee. The Plan shall be administered by a committee (the
“Committee”) of two or more directors of the none of whom shall be officers or
employees of the Company and all of whom shall be “disinterested persons” with
respect to the Plan within the meaning of Rule 16b-3 under the Act. The members
of the committee shall be appointed by and serve at the pleasure of the Board of
Directors.

 

Section 10.02. Powers of Committee. Subject to the provisions of the Plan, the
Committee shall have full authority to administer the plan, including authority
to interpret and construe any provision of the Plan, to establish deadlines by
which the various administrative forms must be received in order to be
effective, and to adopt such other rules and regulations for administrating the
Plan as it may deem appropriate. The Committee shall have full

 

5



--------------------------------------------------------------------------------

and complete authority to determine whether all or any part of the Common Stock
acquired pursuant to the Plan shall be subject to restriction on the
transferability thereof or any other restrictions affecting in any manner a
Participant’s rights with respect thereto but any such restrictions shall be
contained in the form by which a Participant elects to participate in the Plan
pursuant to Section 2.02. Decisions of the Committee will be final and binding
on all parties who have an interest in the Plan.

 

Section 10.03. Stock to be Sold. The Common Stock to be issued and sold under
the Plan may be treasury shares or authorized but unissued shares, or the
Company may purchase Common Stock in the market for sale under the Plan. Except
as provided in Section 11.01, the aggregate number of shares of Common Stock to
be sold under the Plan will not exceed 900,000 shares.

 

Section 10.04. Notices. Notices to the Committee should be addressed as follows:

 

Compensation Committee

 

Diametrics Medical, Inc.

 

3050 Centre Pointe Drive, Suite 150

 

Roseville, Minnesota 55113

 

ARTICLE XI. ADJUSTMENT FOR CHANGES IN STOCK OR COMPANY

 

Section 11.01. Stock dividend or Reclassification. If the outstanding shares of
Common Stock are increased, decreased, changed into or exchanged for a different
number or kind of securities of the Company, or shares of a different par value
or without par value, through reorganization, recapitalization,
reclassification, stock dividend, stock split, amendment to the Company’s
certificate of Incorporation, reverse stock split or otherwise, and appropriate
adjustment shall be made in the maximum numbers and kind of securities to be
purchased under the Plan with a corresponding adjustment in the purchase price
to be paid therefor.

 

Section 11.02. Merger or Consolidation. If the Company is merged into or
consolidated with one or more corporations during the term of the Plan,
appropriate adjustments will be made to give effect thereto on an equitable
basis in terms of issuance of shares of the corporation surviving the merger or
of the consolidated corporation, as the case may be.

 

ARTICLE XII. APPLICABLE LAW

 

Rights to purchase Common Stock granted under the Plan shall be construed and
shall take effect in accordance with the laws of the State of Minnesota.

 

6